Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claim 3 is objected to because of the following informalities:
Patented claim 3 states:
“3. The enclosure of claim 1, further comprising wherein the roof comprises a gable with an arcuate profile on two sides of the enclosure.”
Current amended claim 3 states:
“3. (Original) The enclosure of claim 1, further comprising wherein the enclosure is a hunting blind and the roof comprises a gable with an arcuate profile on two sides of the enclosure.”
Claim 3 presented in the amendment filed June 3, 2021 has been amended relative to the patented claim 3. Claim 3 should have subject matter added relative to the patent underlined and subject matter deleted relative to the patent bracketed with single brackets. See 37 C.F.R. 1.173(b)-(d).
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least a portion of the second layer of the composite material protrudes at least partially into the first layer (independent claims 1, 10 and 18), at least a portion of the second layer of the composite 
Any new or corrected drawings must be in compliance with 37 C.F.R. 1.173(b)-(d).
It is understood that in the specification, col. 10, ll. 3-7 state:
“Second layer 130 can have a thickness 152 (shown in FIG. 4), such as from carpet face 148 of first layer 128 to exterior surface 150 of second layer 130, which can include at least a portion of second layer 130 embedded or otherwise protruding at least partially into first layer 128.”

However, when viewing figure 4, there is no showing of this claimed feature.
Patent Owner is further put on notice that no new matter may be added relative to the patent.

Claim Rejections - 35 USC § 251
Claims 1-5, 7-13, 15-22 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):

For Patented Claim 1:
Step One:
Amended claim 1 is broader in at least one respect than the patented independent claim 1. With respect to amended claim 1, Patent Owner has omitted the following phrases which were part of the Surrender Generating Limitations (SGL):
“and comprises a fabric sheet at least partially embedded therein”
“from about 25 mils to about 30 mils”
“and the roof” 
“disposed at least partially within an interior of the enclosure”

Step Two:
The broadened aspects of amended claim 1 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/410,662.
In the claim amendment to claim 10 and in the remarks filed by Applicant, on 9/29/2017, the above removed limitations have been established as critical to the patentability of claim 1.
In the remarks, filed by Applicant on the abovementioned date, Applicant stated “Independent claim 10 has been amended herein to include the limitations of allowable claim 15, which depended therefrom, to advance prosecution of the application. Consequently, claim 10 as presented herein is allowable. Claim 12 has been cancelled in light of the amendments to claim 10. Claims 11, 13 and 14 depend from claim 10 and are allowable for at least the same reasons as claim 10.”

Step Three:
Amended claim 1 is narrower than patented claim 1 in one respect. The only limitation added to amended claim 1 that was not present in amended claim 10 (patented claim 1) is “wherein at least a portion of the second layer of the composite material protrudes at least partially into the first layer”, which is considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).

For Patented Claim 10:
Step One:
Amended claim 10 is broader in at least one respect than the patented independent claim 10. With respect to amended claim 10, Patent Owner has omitted the following phrases which were part of the Surrender Generating Limitations (SGL):
“and comprises a fabric sheet at least partially embedded therein”

“and the roof” 
“disposed at least partially within an interior of the enclosure so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly”
“that is bounded on at least one side by a flap of the composite material”

Step Two:
The broadened aspects of amended claim 1 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/410,662.
In the claim amendment to claim 25 and in the remarks filed by Applicant, on 9/29/2017, the above removed limitations have been established as critical to the patentability of claim 10.
In the remarks, filed by Applicant on the abovementioned date, Applicant stated “Allowable claim 16 has been rewritten in independent form, including all of the limitations of intervening dependent claim 15, as new claim 25.”

Step Three:
Amended claim 10 is narrower than patented claim 10 in one respect. The only limitation added to amended claim 10 that was not present in patented claim 10 (claim 25 in non-provisional) is “wherein at least a portion of the second layer of the composite material protrudes at least partially into the first layer”, which is considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).
For new Claim 18:
Step One:
New claim 18 is broader in at least one respect than the patented independent claim 1. With respect to new claim 18, Patent Owner has omitted the following phrases which were part of the Surrender Generating Limitations (SGL):
“wherein the second layer of the composite material is fiberglass and comprises a fabric sheet at least partially embedded therein: wherein the second layer has an at least substantially uniform thickness of from about 25 mils to about 30 mils;
wherein at least two of the four walls and the roof are formed from a single, continuous sheet of the composite material: and wherein the single sheet of composite material is coupled to a frame disposed at least partially within an interior of the enclosure so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly”

Step Two:
The broadened aspects of amended claim 1 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/410,662.
In the claim amendment to claim 10 and in the remarks filed by Applicant, on 9/29/2017, the above removed limitations have been established as critical to the patentability of claim 1.
In the remarks, filed by Applicant on the abovementioned date, Applicant stated “Independent claim 10 has been amended herein to include the limitations of allowable claim 15, which depended therefrom, to advance prosecution of the application. Consequently, claim 10 as presented herein is allowable. Claim 12 has been cancelled in 
Step Three:
New claim 18 is narrower than patented claim 1 in two respects. These limitations added to amended claim 18 that were not present in amended claim 10 (patented claim 1) are “wherein the second layer is cured onto the carpet backing” and “wherein at least a portion of the second layer of the composite material protrudes at least partially into the first layer”, which is considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).
Depended claims 2-5, 7-9, 11-13, 15-17 and 19-22, which are dependent on claims 1, 10 and 18 respectively, are also rejected for the reasons listed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In independent claims 1 and 18, Patent Owner recites “wherein the second layer has a substantially uniform thickness of at least 20 mils.” This claim limitation goes beyond the four corners of the disclosure filed January 19, 2017 in non-provisional application 15/410,662.
In this original filed disclosure, then applicant disclosed (col. 10, ll. 7-30):
“In at least one embodiment, thickness 152 can be between about 25 mils and about 30 mils, which can include thicknesses from 20 to 35 mils. Thickness 152 can, but need not, be at least substantially uniform across one or more portions of composite material 116 according to a particular application at hand. In at least one embodiment, thickness 152 can be less than about 25 mils, more than about 30 mils, or a combination thereof. In at least one embodiment, thicknesses between about 25 mils and about 30 mils can render second layer 130 at least substantially impermeable to water, which can render enclosure 100 (shown in FIG. 1) suitable for some outdoor installations. In at least one embodiment, thicknesses between about 25 mils and about 30 mils can enable second layer 130 to provide sufficient rigidity to first layer 128 such that composite material 116 can be self-supporting but sufficiently flexible to form arcuate structures, such as an arcuate gable of a roof 102 (shown in FIG. 1). For example, as illustrated in FIG. 5, composite material 116 can have a flexibility such that at least substantially no plastic deformation occurs when two ends of the composite material having a length of approximately eighteen inches and a thickness of approximately 30 mils are touched together.” (emphasis examiner)

As independent claims 1 and 18 do not recite an upper limit that the original description stated, the scope of the claims are not supported by the original disclosure. As the claims are currently written, the upper limit of the thickness of second layer could be 35, 50, 100 mils or even more; none of which are supported in the originally filed 
With respect to claims 20-22, the recitation “wherein at least a portion of the second layer of the composite material comprises fibers that protrude at least partially into the first layer” is not found in the original disclosure.
In column 10, lines 3-7 the specification states “Second layer 130 can have a thickness 152 (shown in FIG. 4), such as from carpet face 148 of first layer 128 to exterior surface 150 of second layer 130, which can include at least a portion of second layer 130 embedded or otherwise protruding at least partially into first layer 128.”
The “portion of the second layer” has never been sufficiently described as to include or teach that the fibers are the element(s) that protrude into the first layer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites in pertinent part “wherein the second layer has [an at least] a substantially uniform thickness of [from about 25 mils to about 30 mils] at least 20 mils”.
Claim 19 recites “The enclosure of claim 1, wherein the second layer has a substantially uniform thickness of at least 20 mils”.
Claim 19 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,040,335 to Ransom (Ransom-cited in IDS) in combination with Texas Hunting Forum (THF, dated 7/10/12; response by bholt-cited in IDS), EcoWorx by SHAW NPL (Shaw-cited in IDS),  2005/0038158 to Musemeche et al. (Musemeche et al.) and US 4,634,730 to Bogdany (Bogdany).
With respect to claims 1 and 10, Ransom teaches (figures 1-3) 
An enclosure 10, comprising:

a roof 14 covering an interior area of the enclosure; wherein one or more of the four walls is formed from a composite material (col. 3, ll. 3-17). 
Ransom does not teach the composite material comprising a first layer comprising carpet.
THF discloses a hunting blind having carpeted walls and floor (see response by bholt). Specifically, bholt states “[i]f you carpet the walls and floor that will cut down on a lot of noise”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the walls of Ransom with carpet, in view of the teaching of THF, in order to have reduced the amount of noise transmitted from the interior of the blind to the exterior of the blind.
THF does not teach the carpet having a pile and a backing.
Such a carpet construction is old and well known.
The publication to Shaw discloses a composite material having a first layer comprising carpet having a pile and a backing (see lower fig.); and a second layer comprising fiberglass (see lower fig.); wherein the second layer is coupled to the carpet backing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the carpet of bholt with a pile and a backing, in view of the teaching of Shaw, as such a construction is considered to be within the purview of one of ordinary skill in the art. 
Further, the combination of Ransom, THF and Shaw do not teach the particulars of the second layer comprising fiber, resin and catalyst; wherein the second layer is coupled to the carpet backing; wherein the second layer has an at least substantially uniform thickness of at least 20 mils.
The publication to Musemeche et al. teaches (see abstract) sound management sheets for use with carpets, especially automotive carpets, having backside coatings that include fiberglass (para. [0071]- “Compositions of this invention may comprise other optional additives such as conventional additives used in polymeric materials including, for example… reinforcing agents such as glass fiber and flakes”), and teach the sheets are formed of resin and catalyst (para. [0042]- “These polyethers can be prepared by ring opening polymerization of various cyclic ethers and by polymerization aldehydes, using various types of catalysts,
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second fiberglass layer, taught by Shaw with the sound deadening layer, having fiberglass and an at least substantially uniform thickness of at least 20 mils, in view of the teaching of Musemeche et al., in order to improve the sound deadening of the carpet used in the structure of Ransom.
With respect to the limitation “wherein at least two of the four walls are formed from a single, continuous sheet of the composite material; and wherein the single sheet of composite material is coupled to a frame so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly”. Ransom teaches the composite material is covered to a frame (col. 3 ll. 3-7: “In one embodiment, side walls 12, roof 14 and base 13 are constructed around a framework (not shown) which may be integral with or separate from fabric or other material forming the side walls 12, roof 14 and base 13”), and the combination of Ransom and THF is considered to teach the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly. 
Ransom does not explicitly teach wherein at least two of the four walls are formed from a single, continuous sheet of the composite material, but Ransom does teach using flexible materials (col. 3, ll. 14-17: “Similarly, the side walls 12, roof 14 and base 13 of enclosure 10 may be manufactured from flexible materials, such as low porosity Dacron, Mylar film, low porosity nylon or coated canvas.”). 
As such, when using flexible materials, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to 
It should also be noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Lastly, with respect to claim 1, Ransom, THF, Shaw and Musemeche et al. do not teach “wherein at least a portion of the second layer of the composite material protrudes at least partially into the first layer”.
The patent to Bogdany teaches (Fig. 2) a carpet having a first layer comprising carpet having a pile and backing 25-27, an adhesive layer 28 and a second layer 29. As can be seen in figure 2, at least a portion of the second layer of the composite material protrudes at least partially into the first layer, in that the interface between the first layer and the second layer undulates.
Since the combination of Ransom, THF, Shaw and Musemeche et al., particularly Shaw, teaches that a fiber backed carpet, when coupled to a second, backing layer would result in the same structure, as taught by Bogdany, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the combination of Ransom, THF and Shaw and Musemeche et al. would result in at least a portion of the second layer of the composite material protrudes at least partially into the first layer, as taught by Bogdany. Such a protrusion of the second layer into the first layer would occur naturally, as a result of the construction process of the carpet/backing (first layer) coupled to the backing layer (second layer) of the composite carpet material.
With respect to claim 10, once modified, Ransom teaches wherein the single sheet of composite material comprises at least one opening 18 there through.
With respect to claims 2 and 11, as just stated, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the walls of the structure of Ransom to have the at least two walls formed from a single sheet of the composite material are disposed opposite one another. ibid.
With respect to claims 7 and 15, the combination of Ransom, THF, Shaw and Musemeche et al. is considered to render obvious the claim limitation wherein the second layer of the composite material is at least substantially waterproof, as the claimed structure is met by the prior art combination and Patent Owner has failed to establish what element of the composite material is waterproof- or would define over the combination of prior art.
With respect to claims 8 and 16, the combination of Ransom, THF, Shaw and Musemeche et al. is considered to render obvious the claim limitation herein the resin is directly coupled to the carpet backing (see Musemeche et al., para, [0077]: “The blends of the present invention can readily be extruded onto a substrate, such as automotive carpet, foam, fabric or scrim material,”).
With respect to claims 9 and 17, the combination of Ransom, THF, Shaw and Musemeche et al. does not specifically teach, the claim limitation wherein the composite material is flexible enough that substantially no plastic deformation occurs when two ends of a piece of the composite material having a length of eighteen inches and a thickness of thirty mils are touched together.
That said, given that the combination of Ransom, THF, Shaw and Musemeche et al. renders obvious all the structure of the recited subject matter, It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the composite material is flexible enough that substantially no plastic deformation occurs when two ends of a piece of the composite material having a length of eighteen inches and a thickness of thirty mils are touched together, as such is considered a characteristic of the composite material. Since the combination of Ransom, THF, Shaw and Musemeche et al. renders obvious all the claimed structure, it must therefore have all the claimed characteristics of the claimed structure.
With respect to claim 18, Ransom is considered to teach an enclosure, comprising: at least one wall 12.
Ransom does not teach wherein at least a portion of the at least one wall is a composite sheet, the composite sheet comprising a first layer comprising carpet.
THF discloses a hunting blind having carpeted walls and floor (see response by bholt). Specifically, bholt states “[i]f you carpet the walls and floor that will cut down on a lot of noise”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the walls of Ransom with carpet, in view of the teaching of THF, in order to have reduced the amount of noise transmitted from the interior of the blind to the exterior of the blind.
THF does not teach the carpet having a pile and a backing.
Such a carpet construction is old and well known.
The publication to Shaw discloses a composite material having a first layer comprising carpet having a pile and a backing (see lower fig.); and a second layer comprising fiberglass (see lower fig.); wherein the second layer is coupled to the carpet backing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the carpet of bholt with a pile and a backing, in view of the teaching of Shaw, as such a construction is considered to be within the purview of one of ordinary skill in the art. 
Neither Ransom, THF, or Shaw teach a second layer comprising fiber and resin; wherein the second layer is cured onto the carpet backing; and wherein the second layer has an at least substantially uniform thickness of at least 20 mils.
The publication to Musemeche et al. teaches (see abstract) sound management sheets for use with carpets, especially automotive carpets, having backside coatings that include fiberglass (para. [0071]- “Compositions of this invention may comprise other optional additives such as conventional additives used in polymeric materials including, for example… reinforcing agents such as glass fiber and flakes”), and teach the sheets are formed of resin and catalyst (para. [0042]- “These polyethers can be prepared by ring opening polymerization of various cyclic ethers and by polymerization aldehydes, using various types of catalysts, or by acid or base catalyzed polymerization of an alkylene oxide by itself or by alkoxylation of a starting alcohol or the like.”); wherein the second layer is cured to the carpet backing (para. [0077]- “The blends of the present invention can readily be extruded onto a substrate, such as automotive carpet, foam, fabric or scrim material, or can be extruded or calendered as unsupported film or sheet.”); wherein the second layer has an at least substantially uniform thickness of at 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second fiberglass layer, taught by Shaw with the sound deadening layer, having fiberglass and an at least substantially uniform thickness of at least 20 mils, in view of the teaching of Musemeche et al., in order to improve the sound deadening of the carpet used in the structure of Ransom.
Lastly, with respect to claim 1, Ransom, THF, Shaw and Musemeche et al. do not teach “wherein at least a portion of the second layer of the composite material protrudes at least partially into the first layer”.
The patent to Bogdany teaches (Fig. 2) a carpet having a first layer comprising carpet having a pile and backing 25-27, an adhesive layer 28 and a second layer 29. As can be seen in figure 2, at least a portion of the second layer of the composite material protrudes at least partially into the first layer, in that the interface between the first layer and the second layer undulates.
Since the combination of Ransom, THF, Shaw and Musemeche et al., particularly Shaw, teaches that a fiber backed carpet, when coupled to a second, backing layer would result in the same structure, as taught by Bogdany, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed 
With respect to claim 19, the combination of the Ransom, THF, Shaw and Musemeche et al. teach wherein the second layer has an at least substantially uniform thickness of at least 20 (para. [0077] of Musemeche et al.).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF, Shaw, Musemeche et al. and Bogdany as applied to claims 1 and 10 above, and further in view of US 5,033,493 to Senchuck (Senchuck).
The combination of Ransom, THF, Shaw Musemeche et al. and Bogdany do not teach wherein the enclosure is a hunting blind and the roof comprises a gable with an arcuate profile on two sides of the enclosure.
The patent to Senchuck teaches a collapsible utility shack (enclosure) having a roof (figures 1-4) that comprises a gable 40,44,46 with an arcuate profile on two sides of the enclosure.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the roof of Ransom to have a gable with an arcuate profile on two sides of the enclosure, in view of the teaching of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive.
Rejections based on 35 USC 251
In the response filed June 3, 2o21, Patent Owner argues, in pertinent part (pages 12 and 13):
“Applicant respectfully traverses this ground of rejection and does not accede to the Office’s characterization of the claims or the relevant prosecution history.
As an initial matter, ‘the recapture rule does not apply in the absence of evidence that the applicant’s amendment was ‘an admission that the scope of that claim was not in fact patentable’’. In re Clement, 131 F. 3d 1464, 1469 (Fed. Cir. 1997).
The amendment filed September 29, 2017, in the original application, provides clear evidence that applicant’s amendment was NOT an admission that the scope of the claims was unpatentable. Specifically, that amendment clearly states, on page 6:
Applicant respectfully traverses the Office’s rejections of claims 10-14 under 35 U.S.C. § 103. Applicant does not accede to the Office’s characterization of the cited art as applied to Applicant’s claims and respectfully reserves the right to further challenge that characterization in the future.

Further, on page 7, that amendment clearly states:

Applicant reserves all rights to further pursue the subject matter of all amended and cancelled claims in the future, whether in this application or another.
Thus, rather than “an admission that the scope of that claim was not in fact patentable,” as required before the recapture rule applies, the amendment in 
Furthermore, even if the recapture rule would be applicable to the instant case, it would not bar the amendments proposed in this reissue application. For example, in applying step three of its analysis, the Office states that “[a]mended claim 1 is not narrower than patented claim 1 in any respect.” But that is not the proper question to be asked. Rather, “the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured.” MPEP § 1412.02 (citing In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) (emphasis added). Thus, the proper question is whether the amended claim 1 is narrower than the claim before being amended in the original application. The answer to that is yes. Claim 1, as amended in this reissue application, is narrower, in all material respects, than the claim that was allegedly surrendered, and therefore the recapture rule would not bar the amendments proposed in this reissue application.
With respect to then-Applicant’s statement during the prosecution of the non-provisional application 15/410,662, namely “Applicant reserves all rights to further pursue the subject matter of all amended and cancelled claims in the future”, Patent Owner is reminded that “A reissue applicant’s failure to timely file a divisional application covering the non-elected invention(s) following a restriction requirement is not considered to be error causing a patent granted on elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Thus, such applicant’s error is not correctable by reissue of the original patent under 35 U.S.C. 251. See MPEP § 1412.01.” (MPEP 1402 (I)). With respect to then-applicant reserving the right to further pursue the amended claims that remained in the non-provisional application, then applicant had to opportunity to file a continuation application. Patent Owner is most certainly entitled to file a reissue application. In accordance with 35 U.S.C. 251, the error upon which a reissue is based must be one which causes the patent to be "deemed wholly or partly inoperative or invalid, by reason of a defective 
However, the laws and rules under which reissue applications are prosecution are different from those of non-provisional prosecution. This includes recapture, which will be discussed presently.
Patent Owner continues to argue, in pertinent part, with respect to claims 10 of the non-provisional application 15/410,662 (page 15):
“As one can clearly see, the only amendment to claim 10 of the original application was the addition of the last four ‘wherein’ clauses, which were exactly copied from original claim 15 of the original application.
As shown in the previous section of this paper, amended claim 1 (as presented in this reissue application) included modified versions of those four ‘wherein’ clauses and therefore, while being broader than patent claim 1, remained narrower than original claim 10 of the original application. Hence, there is no recapture. Id.; see also Ex Parte Eggert, Appeal No. 2001-0790, Application No. 09/110,145, slip op. at 2-4 (PTAB May 29, 2003) (precedential) (explaining and holding ‘that a claim falling within the scope of the shaded area of Drawing 1 [excerpted below] ... is not barred by the recapture rule.’) (emphasis added).

    PNG
    media_image1.png
    286
    660
    media_image1.png
    Greyscale

With respect to amended claim 10 of the reissue application, similar arguments apply. For example, as noted in the amendment filed September 29, 2017 in the original application, originally filed claim 16 was rewritten as new claim 25, to include the limitations of originally filed claims 10, 15 and 16, and Id.

From MPEP 1402 (II)(B(1):
“If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id…
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.
The situation in Mostafazadeh involved substantial recapture of the surrendered subject matter, which was determined under the third step of the recapture 
As stated in the recapture analysis above, then-Applicant stated:
“Independent claim 10 has been amended herein to include the limitations of allowable claim 15, which depended therefrom, to advance prosecution of the application. Consequently, claim 10 as presented herein is allowable. Claim 12 has been cancelled in light of the amendments to claim 10. Claims 11, 13 and 14 depend from claim 10 and are allowable for at least the same reasons as claim 10.

In light of the above, Applicant respectfully contends that the Office’s rejections are moot. Reconsideration and withdrawal of these rejections are respectfully requested, as is a timely notice of allowance for all pending claims.”

Whether or not then-Applicant reserved the right to further challenge the rejection of claims 10-14, in this particular application, then-Applicant ceded any challenge to the rejection of claims 10-14 and accepted the limitations of claim 15 to be incorporated into claim 10.
Upon filing the present reissue application, Patent Owner eliminated entirely from patented claim 1 the limitations “and comprises a fabric sheet at least partially embedded therein”, “from about 25 mils to about 30 mils” (upper limit removed), “and the roof” and “disposed at least partially within an interior of the enclosure”, all of which were part of then-dependent claim 15 and all of which were incorporated into then-independent claim 10.
Patent Owner eliminated entirely from patented claim 10 (then-new claim 25 in 15/410,662) the limitations “and comprises a fabric sheet at least partially embedded therein”, “and the roof”, “disposed at least partially within an interior of the enclosure so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly” and “that is bounded on at least one side by a flap 
Patent Owner eliminated entirely from new amended claim 18 “wherein the second layer of the composite material is fiberglass and comprises a fabric sheet at least partially embedded therein”, “wherein the second layer has an at least substantially uniform thickness of from about 25 mils to about 30 mils” (upper limit removed); “wherein at least two of the four walls and the roof are formed from a single, continuous sheet of the composite material”, and “wherein the single sheet of composite material is coupled to a frame disposed at least partially within an interior of the enclosure so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly”, all of which were part of then-dependent claim 15 and all of which were incorporated into then-independent claim 10.
Patent Owner’s added, narrowing limitation to the independent claims “wherein at least a portion of the second layer of the composite material protrudes at least partially into the first layer” relates to subject matter unrelated to the surrendered subject matter of then-claim 15 in the non-provisional application. The aforementioned limitation was not even presented during the prosecution of the non-provisional application.
With respect to new amended claim 18, Patent Owner argues, in pertinent part (page 16):
“With respect to new claim 18 of the reissue application, while broader in some unrelated respects, it is narrower still than original claim 10 of the original application with respect to the added “wherein” clauses (and otherwise), and therefore the recapture rule would not bar claim 18. As explained by the Federal In re Clement, 131 F. 3d 1464, 1470 (Fed. Cir. 1997).
As noted above, original claim 10 of the original application had no limitation related to the thickness of the second layer. Such a limitation was added in the amendment filed September 29, 2017, as part of the “wherein” clauses. New claim 18 recite “wherein the second layer has a substantially uniform thickness of at least 20 mils” (which is now recited in claim 19) and, as such, new claim 18 was narrower than original claim 10 of the original application with respect to the limitations added in the amendment filed September 29, 2017. Moreover, claim 18 as presented herein is narrower than original claim 10 of the application in that it recites that the second layer “is cured onto” the carpet backing and that “at least a portion of the second layer of the composite material protrudes at least partially into the first layer.” Therefore, “the recapture rule does not bar the claim.” Id.; see also Ex Parte Eggert.
As such, even if the recapture rule would be applicable to the instant case, it would not bar the amendments proposed in this reissue application.”
Again, as stated above:
“With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.” (emphasis examiner


Rejections based on 35 USC 112
Patent Owner has overcome the rejection under 35 USC 112(b), however, a new rejection under 35 USC 112(a) has been added for the reasons above.


Rejections based on 35 USC 103
Patent Owner argues, in pertinent part (pages 17 and 18):
“Applicant respectfully traverses the Office’s rejections. Applicant does not accede to the Office’s characterization of any of the cited documents, separately or in combination, as applied to Applicant’s claims and respectfully reserves all rights to further challenge such characterization(s) in the future.
Applicant notes that the Office has not advanced a prior art rejection against any of claims 4-6, 13,14 and 20.
Claim 1 has been amended to include the limitations of claim 6. Claim 10 has been amended to include the limitations of claim 14. Claim 18 has also been amended to include the limitations of claim 14, not previously present in claim 10.
Claims 2-5, 7-9, 11-13, 15-17, 19 and 20 depend from one of claims 1 and 10 and are allowable for at least the same reasons. Reconsideration and withdrawal of the rejection are respectfully requested.”
New prior art has been found, notably to Bogdany, that teaches “wherein at least a portion of the second layer of the composite material protrudes at least partially into the first layer”. Further, the prior art used in the rejection of claims 3 and 12, to Hayes, has been replaced with Senchuck. Senchuck is considered to provide a better teaching of the claim limitation “a gable with an arcuate profile on two sides of the enclosure”.

Conclusion
Claims 1-20 are REJECTED.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,909,313 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                           
Conferee:  /rds/ and /GAS/